DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.

Response to Amendment
4.	Applicant as acknowledged the amendments to claims 1, 13, and 29.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-4, 6-13, 15-18, and 29-30 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1-4, 6-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Badawi U.S. 2017/0087009 (herein referred to as “Badawi”) and in view of Korb U.S. 2015/0216725 (herein referred to as “Korb”), Gatrall U.S. 2018/0200494 (herein referred to as “Gatrall”), and McMahon U.S. 2020/0188169 (earliest filing date 09/27/2017; herein referred to as “McMahon”).
8.	Regarding Claim 1, Badawi teaches a forceps apparatus (Fig. 46) comprising, a first handle (Fig. 46, ref num 432A) and a second handle (Fig. 46, ref num 432B) coupled to one another near or at respective proximal ends (Fig. 46), 
a first paddle (Fig. 46, ref num 434A) coupled to the first handle (coupled to ref num 432A) and defining a first inner surface (ref num 438A, para 0204); a second paddle (Fig. 46, ref num 434B) coupled to the second handle (coupled to ref num 432B) and defining a second inner surface which is positioned in opposition to the first inner surface (ref num 438B, para 0204), and
Badawi teaches using the forceps for eyelid tissue containing Meibomian glands (para 0204).
Badawi fails to teach a debriding member extending proximally from the first and second handles which reduces and curves gently to define a debriding edge having a radius of between 0.05 mm to 0.13 mm such that the debriding edge is sufficiently configured to scrape tissue along a margin of an eyelid in proximity to one or more meibomian glands, and the debriding edge has a thickness which is relatively thinner from the first and second handles for debriding the margin.
However, Korb teaches a debriding member extending proximally from the handle which reduces and curves gently to define a debriding edge (Fig. 15A, ref num 94(2), para 0109) for debriding tissue along a margin of an eyelid in proximity to one or more Meibomian glands (para 0109 “debridement process in an effort to treat and remove devitalized and/or dead tissue cells 76 formed on the lid margin”).  This member is found at one end of the double-ended instrument (Fig. 15A).  Debridement is needed in order to restore lid function caused by a build-up of devitalized or dead cells in the lid margin that prevent transport of lipid tear film (para 0099).  The debriding member “can be employed to facilitate, simplify, and provide more reproducible results, and greater efficacy to the debridement process in an effort to treat and remove devitalized and/or dead tissue” (para 0104), as well as apart of cup scrapers that remove devitalized and/or dead tissue cells in the lid margin (para 0109).  
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Badawi with Korb to include the addition of the debriding member to the forceps apparatus in order to restore lid function.
Gatrall teaches a device that is advanced in the eye (para 0062, Fig. 6D) that has a radius of curvature from 0.0200 mm to about 0.150 mm (para 0076).  The size of the shaft of this device that is applied for treatment to the eyes minimizes the potential for inadvertent trauma to the tissue.  Therefore, the combination of the size of the radius of curvature to the debriding member would have produced the predictable results of fitting the device to the patient’s eye for debridement.
McMahon teaches a device that treats dry eye syndrome (abstract) that contains a first and second handle (Fig. 2A, ref num 11, the proximal end of each arm), and a debriding edge (Fig. 2A, ref num 40 and 41).  The debriding edge is flat and thinner relatively compared to the first and second handles (Fig. 2A, ref num 40 and 41 is thinner at the distal end compared to the proximal end of ref num 11).  The debriding edge is configured to have this structure in order to treat tissue without inflicting unwanted injury to the tissue (para 0129).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Badawi and included the debriding edge to have this structure in order to treat tissue without inflicting unwanted injury.

9.	Regarding Claims 2 and 3, Badawi teaches a member having a length between 10.00 mm to 11.00 mm and a width between 8.00 mm to 9.00 mm  (para 0205, ‘paddles may have height ranging anywhere between 1 mm to 20 mm with a length ranging anywhere between 1 mm to 50 mm’). Badawi also teaches that the paddles are sized for positioning in proximity to the eyes and directly upon the eyelids for treatment of eyelid tissue containing Meibomian glands (para 0204).
Korb teaches that it is beneficial to minimize the size of the distal end of the mechanical treatment device, or debriding member (para 0110).  Therefore, one of ordinary skill in the art before the effect filing date of the claimed invention would have reasonably optimized the size of the debriding member based on rationale that Korb teaches within the size ranges provided by Badawi.

10.	Regarding Claim 4, Badawi teaches the ‘paddles may have height ranging anywhere between 1 mm to 20 mm with a length ranging anywhere between 1 mm to 50 mm’ (para 0205).  Korb teaches that it is beneficial to minimize the size of the distal end of the mechanical treatment device, or debriding member (para 0110).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have sized the device as claimed, since it has been held that where the general conditions of the claim are disclosed in the prior art (here the debriding member as well as minimizing its size are disclosed in the prior art), discovering the optimal or workable ranges involves only routine skill in the art. 

11.	Regarding Claim 6, Badawi fails to teach the debriding member reduces and curves gently into an elliptical shape.
However, Korb teaches that the debriding member (Fig. 15A, ref num 94(2)) reduces and curves gently into an elliptical shape (Fig. 15A-15B, 94(2) and 94(3) both curve into an elliptical shape as extended out from the handle 92(2), 92(3)).  This closely mimics the shape of the eyelid that the apparatus is applied to.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Badawi to have a debriding member that held an elliptical shape as Korb has provided.

12.	Regarding Claim 7, Badawi does not teach the debriding member defines a plane which is coplanar or parallel with a plane defined by the first and second paddles when compressed against one another.
Korb teaches the debriding member defines a plane which is coplanar or parallel with a plane defined by the first and second paddles when compressed against one another (Fig. 15A).  The mechanical treatment device as described in Korb may be disposed at either distal end of the instrument (para 0109).  It is also discussed how the practitioner can manipulate the device while using it (para 0111).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Badawi to encompass the plane as defined by Korb when attaching it to the forceps, compared to the paddles since Korb teaches that the device can be manipulated in a configuration by the practitioner as well as that various angulations can be provided to improve how the eyelid surface and the lid margin is contacted.  

13.	Regarding Claim 8, Badawi fails to teach the debriding member defines a plane which is transverse relative to a plane defined by the first and second paddles when compressed against one another. 
Korb teaches the debriding member defines a plane which is transverse relative to a plane defined by the first and second paddles when compressed against one another (Fig. 15A). The mechanical treatment device as described in Korb may be disposed at either distal end of the instrument (para 0109).  It is also discussed how the practitioner can manipulate the device while using it (para 0111).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Badawi to encompass the plane as defined by Korb when attaching it to the forceps, compared to the paddles since Korb teaches that the device can be manipulated in configuration by the practitioner as well as the debriding member having the ability to reside on either distal end of the instrument.  

14.	Regarding Claims 9 and 15, with Claim 9 dependent upon the rejection of Claim 1 and Claim 15 dependent upon the rejection of Claim 13, Badawi teaches “the first paddle and second paddle may each be angled relative to one another and relative to a centerline defined by the forceps” (para 0216) as well as “the paddle configurations are intended to be utilized in any number of combinations with … any of the paddles having varying angled configurations” (para 0222).  Badawi mentions that the angle may range between 0o and 30o (para 0216).  This angle is to impart a directional pressure gradient upon the contacted tissue for facilitating Meibomian gland expression (Badawi, para 0040).  
	Korb teaches that the neck portion of the device (Fig. 14A) may have a certain angulation located at the distal end of the device, where the debriding member resides, to dispose the mechanical surface at an angle with respect to the longitudinal axis (para 0107).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have changed the angulation relative to the longitudinal axis, since it has been held that where the general conditions of the claim are disclosed in the prior art (here the debriding member as well as facilitating Meibomian gland expression are disclosed in the prior art), discovering the optimal or workable ranges involves only routine skill in the art. 

15.	Regarding Claim 10, Badawi teaches one or more strips (para 0122, ‘treatment strips 10, 12) configured to adhere to an underlying region of skin in proximity to one or both eyes of a subject (para 0020, ‘configured to adhere to an underlying region of skin in proximity to one or both eyes of a subject’) such that the one or more strips allow for the subject to blink naturally with minimal, or no restriction from the one or more strips (para 0020, ‘allow for the subject to blink naturally without restriction’).

16.	Regarding Claim 11, Badawi teaches the one or more strips (para 0122, ‘treatment strips 10, 12) are configured to emit thermal energy (para 0117, ‘application of thermal therapy, e.g. heating or cooling’) to the underlying region of skin (para 0117, ‘cross the eyelids’), and wherein the one or more strips are shaped to follow a location of one or more Meibomian glands contained within the underlying region of skin (para 0155, ‘are shaped and applied to follow the underlying Meibomian glands while enabling the patient to blink normally’).

17.	Regarding Claim 12, Badawi teaches a controller (para 0184, ‘controller 350,’ ‘specifically designed and programmed for use with’) in communication with the one or more strips, wherein the controller is programmable to monitor and induce a temperature in the one or more strips to provide a therapy (Abstract- ‘a controller is in communication with the one or more strips and is programmable to monitor a temperature of the one or more strips to provide a treatment therapy above a threshold temperature’).

18.	Regarding Claim 13, Badawi teaches a forceps apparatus (Fig. 46) comprising: a first handle (Fig. 46, ref num 432A) and a second handle (Fig. 46, ref num 432B) coupled to one another near or at respective proximal ends (Fig. 46); 
a first paddle (Fig. 46, ref num 434A) coupled to the first handle and defining a first inner surface (ref num 438A, para 0204); and a second paddle (Fig. 46, ref num 434B) coupled to the second handle and defining a second inner surface (Fig. 46, ref num 438B) which is positioned in opposition to the first inner surface, 
wherein the first paddle and/or second paddle defines a debriding edge along a distal terminal edge or a proximal side edge for debriding tissue in proximity to one or more Meibomian glands (Fig. 57 shows edges of the distal sides of 434A and 434B, para 0204, ‘eyelid tissue containing the Meibomian glands’). 
However, Badawi fails to teach a debriding edge having a radius of between 0.05 mm to 0.13 mm such that the debriding edge is sufficiently configured to scrape tissue along a margin of an eyelid in proximity to one or more meibomian glands, and the debriding edge has a thickness which is relatively thinner from the first and second handles for debriding the margin.
However, Korb teaches a debriding member extending proximally from the handle which reduces and curves gently to define a debriding edge (Fig. 15A, ref num 94(2), para 0109) for debriding tissue along a margin of an eyelid in proximity to one or more Meibomian glands (para 0109 “debridement process in an effort to treat and remove devitalized and/or dead tissue cells 76 formed on the lid margin”).  This member is found at one end of the double-ended instrument (Fig. 15A).  Debridement is needed in order to restore lid function caused by a build-up of devitalized or dead cells in the lid margin that prevent transport of lipid tear film (para 0099).  The debriding member “can be employed to facilitate, simplify, and provide more reproducible results, and greater efficacy to the debridement process in an effort to treat and remove devitalized and/or dead tissue” (para 0104), as well as apart of cup scrapers that remove devitalized and/or dead tissue cells in the lid margin (para 0109).  
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Badawi with Korb to include the addition of the debriding member to the forceps apparatus in order to restore lid function.
Gatrall teaches a device that is advanced in the eye (para 0062, Fig. 6D) that has a radius of curvature from 0.0200 mm to about 0.150 mm (para 0076).  The size of the shaft of this device that is applied for treatment to the eyes minimizes the potential for inadvertent trauma to the tissue.  Therefore, the combination of the size of the radius of curvature to the debriding member would have produced the predictable results of fitting the device to the patient’s eye for debridement.
McMahon teaches a device that treats dry eye syndrome (abstract) that contains a first and second handle (Fig. 2A, ref num 11, the proximal end of each arm), and a debriding edge (Fig. 2A, ref num 40 and 41).  The debriding edge is flat and thinner relatively compared to the first and second handles (Fig. 2A, ref num 40 and 41 is thinner at the distal end compared to the proximal end of ref num 11).  The debriding edge is configured to have this structure in order to treat tissue without inflicting unwanted injury to the tissue (para 0129).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Badawi and included the debriding edge to have this structure in order to treat tissue without inflicting unwanted injury.

19.	Regarding Claim 16, Badawi teaches one or more strips (para 0122, ‘treatment strips 10, 12) configured to adhere to an underlying region of skin in proximity to one or both eyes of a subject (para 0020, ‘configured to adhere to an underlying region of skin in proximity to one or both eyes of a subject’) such that the one or more strips allow for the subject to blink naturally with minimal, or no restriction from the one or more strips (para 0020, ‘allow for the subject to blink naturally without restriction’).

20.	Regarding Claim 17, Badawi teaches the one or more strips (para 0122, ‘treatment strips 10, 12) are configured to emit thermal energy (para 0117, ‘application of thermal therapy, e.g. heating or cooling’) to the underlying region of skin (para 0117, ‘cross the eyelids’), and wherein the one or more strips are shaped to follow a location of one or more Meibomian glands contained within the underlying region of skin (para 0155, ‘are shaped and applied to follow the underlying Meibomian glands while enabling the patient to blink normally’).

21.	Regarding Claim 18, Badawi teaches a controller (para 0184, ‘controller 350,’ ‘specifically designed and programmed for use with’) in communication with the one or more strips, wherein the controller is programmable to monitor and induce a temperature in the one or more strips to provide a therapy (Abstract- ‘a controller is in communication with the one or more strips and is programmable to monitor a temperature of the one or more strips to provide a treatment therapy above a threshold temperature’).

22.	Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Badawi and in view of Korb and Nanda U.S. 2020/0078032 (earliest filing date 09/10/2018; herein referred to as “Nanda”).
23.	Regarding Claim 29, Badawi teaches a forceps apparatus (Fig. 46), comprising: a first handle (Fig. 46 ref num 432A and a second handle (ref num 432B) coupled to one another near or at respective proximal ends (Fig. 46); and
a first paddle (Fig. 46, ref num 434A) coupled to the first handle and defining a first inner surface (ref num 438A, para 0204); a second paddle (ref num 434B) coupled to the second handle and defining a second inner surface (ref num 438B) which is positioned in opposition to the first inner surface.
	Badawi does not teach a member extending proximally from the first and second handles and which reduces and curves gently to present an atraumatic proximal edge, the member defining a notch having a recessed debriding edge along the flattened thickness in proximity to the proximal edge and sized for receiving and maintaining a lid margin within the notch.
Korb teaches a member (Fig. 15A, ref num 94(2), para 0109) which reduces and curves gently to present an atraumatic proximal edge (Fig. 18A), the member defining a notch (Fig. 18A, ref num 124(1)) having a recessed debriding edge in proximity to the proximal edge (Fig. 18A, para 0115-0116).  This member is found at one end of the double-ended instrument (Fig. 15A).  Debridement is needed in order to restore lid function caused by a build-up of devitalized or dead cells in the lid margin that prevent transport of lipid tear film (para 0099).  The debriding member “can be employed to facilitate, simplify, and provide more reproducible results, and greater efficacy to the debridement process in an effort to treat and remove devitalized and/or dead tissue” (para 0104).  By providing a notch in the edge, there is greater mechanical advantage and accessibility for the physician to reach the cells in which they are trying to debride (para 0117).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Badawi to have included Korb’s debriding member to the forceps apparatus in order to restore lid function, as well as the edge with the addition of a notch in it in order to have a recessed debriding edge so that the physician may have a mechanical advantage when reaching the cells.
Korb fails to teach a notch being along the flattened thickness and sized for receiving and maintaining a lid margin within the notch.
Nanda teaches a forceps that treats dry eye syndrome (abstract), wherein the forceps contains a notch (Fig. 2, ref num 118) that is along a flattened thickness (para 0026 “the notch 118 is typically rounded with the height and width of the notch selected to fit an edge of the amniotic membrane”) and sized for receiving and maintaining a lid margin within the notch (para 0026 “the notch 118 is typically rounded with the height and width of the notch selected to fit an edge of the amniotic membrane that is desired to be removed or manipulated with the forceps”).  Therefore, it would have been an obvious matter of design choice to make the notch whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

24.	Regarding Claim 30, Korb teaches the notch further defines atraumatic side edges on either side of the recessed debriding edge (Fig. 18A, there are atraumatic side edges on either side of ref num 124(1)).  These edges are not performing the action of debriding or removing the dead cells from the target site (para 0115-0116).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Badawi to include the atraumatic edges of Korb’s invention in order to have the notch that debrides and removes dead cells from the target site.



Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNIE L PATTON/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794